                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


WENDY ARTEAGA,                                  )
                                                )
        Plaintiff,                              )
                                                )          NO. 3:19-cv-00349
v.                                              )          JUDGE RICHARDSON
                                                )
CINRAM-TECHNICOLOR, et al.,                     )
                                                )
        Defendants.                             )


                                             ORDER

       Pending before the Court is a Report and Recommendation of the Magistrate Judge (Docket

No. 27), in response to which Plaintiff has filed (on the last permissible day) three documents

(Doc. Nos. 33, 34, and 35) that are written entirely in Spanish. The Court cannot tell whether these

documents are identical or whether they constitute Objections to the Report and Recommendation.

The Court must first address the fact that these documents are not in English.

       Neither the undersigned nor a member of his staff is fluent in Spanish. The Clerk of Court

cannot be ordered to pay for the costs of translating pleadings from a foreign language to the

English language. Skudnov v. Russell, Civil Action No. 1:08CV-112, 2009 WL 32846, at * 1 (W.D.

Ky. Jan. 5, 2009) (citing Gomez v. Myers, 627 F. Supp. 183, 187 (E..D. Tex. 1985)). Federal court

filings must be in English, and documents written in another language must be filed with a

translation. Ramirez-Solorio v. United States, Civil File No. 1:25-cv-3764, 2017 WL 2350209, at

* 1 (N.D. Ga. May 31, 2017) (citing United States v. Rivera Rosario, 300 F.3d 1, 5 (1st Cir. 2002)

(“It is clear, to the point of perfect transparency, that federal court proceedings must be conducted

in English.”)); Light for Life, Inc. v. Our Firm Found. for Koreans, Inc., No. 3:12-cv-38, 2015 WL




     Case 3:19-cv-00349 Document 35 Filed 04/17/20 Page 1 of 3 PageID #: 143
631138, at *7 (M.D. Ga. Feb. 12, 2015) (“[F]ederal court proceedings must be conducted in

English. Without an English translation, the court would not consider the evidence on summary

judgment) (internal quotation marks omitted); United States v. One 1988 Chevrolet Half Ton

Pickup Truck, 357 F. Supp. 2d 1321, 1329 (S.D. Ala. 2005) (discussing the principle that parties

are responsible for providing English translation of their exhibits). Other courts have similarly

upheld the English language requirement. United States v. Canales-Mendoza, No. 3:17-cv-83023,

2017 WL 2992664, at * 2–3 (W.D. Ark. June 23, 2017) (citing Commonwealth v. Portillo, 462

Mass. 324, 328 (2012) (“The language of our State courts, like the language of the Federal courts,

is English.”)). Thus, the Court cannot consider Plaintiff’s Spanish-language documents filed

herein,1 and the Court proceeds as if Plaintiff has filed no Objections.

       The failure to object to a report and recommendation releases the Court from its duty to

independently review the matter. Frias v. Frias, No. 2:18-cv-00076, 2019 WL 549506, at * 2

(M.D. Tenn. Feb. 12, 2019); Hart v. Bee Property Mgmt., Case No. 18-cv-11851, 2019 WL

1242372, at * 1 (E.D. Mich. March 18, 2019) (citing Thomas v. Arn, 474 U.S. 140, 149 (1985)).

The district court is not required to review, under a de novo or any other standard, those aspects of

the report and recommendation to which no objection is made. Ashraf v. Adventist Health

System/Sunbelt, Inc., 322 F. Supp. 3d 879, 881 (W.D. Tenn. 2018); Benson v. Walden Security,

Case No. 3:18-cv-0010, 2018 WL 6322332, at * 3 (M.D. Tenn. Dec. 4, 2018). The district court

should adopt the magistrate judge’s findings and rulings to which no specific objection is filed. Id.




1
  In light of the Court’s decision to dismiss this case without prejudice to Plaintiff’s filing an
amended complaint, the failure to consider Plaintiff’s latest-filed documents is not a source of
substantial harm to Plaintiff.
                                                2



    Case 3:19-cv-00349 Document 35 Filed 04/17/20 Page 2 of 3 PageID #: 144
       The Court has reviewed the Report and Recommendation, and the Report and

Recommendation is adopted and approved. Accordingly, the Motion to Dismiss filed by Defendant

Technicolor Home Entertainment Services Southeast, LLC (“Technicolor”) (Doc. No. 17) is

GRANTED, and Plaintiff’s claims against Defendant Technicolor are DISMISSED without

prejudice to her filing an amended complaint by May 18, 2020. In addition, Plaintiff’s claims

against Defendant Alliance HR, Inc.2 are DISMISSED without prejudice to Plaintiff filing an

amended complaint by May 18, 2020. Any amended complaint shall be in English. If Plaintiff fails

to file an amended complaint by the May 18, 2020 deadline, these dismissals shall become

dismissals with prejudice.

       IT IS SO ORDERED.


                                                   ___________________________________
                                                   ELI RICHARDSON
                                                   UNITED STATES DISTRICT JUDGE




2
  The Magistrate Judge considered Plaintiff’s claims against Defendant Alliance HR, Inc. sua
sponte, pursuant to 28 U.S.C. § 1915(e)(2).
                                              3



    Case 3:19-cv-00349 Document 35 Filed 04/17/20 Page 3 of 3 PageID #: 145
